Citation Nr: 0209795	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  95-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 1993, a 
statement of the case was issued in January 1995, and a 
substantive appeal was received in March 1995.

Pursuant to the veteran's request, he was scheduled to appear 
at Travel Board hearings in November 1996, March 1997, and 
June 1997.  Prior to each hearing, the veteran requested that 
the hearing be postponed.  Thereafter, in April 1999, the 
veteran indicated that he still desired a Travel Board 
hearing before a Member of the Board sitting at the RO.  
Accordingly, the requested hearing was scheduled for July 
2001; however, the veteran indicated that he would be unable 
to appear.  This hearing was rescheduled once again for June 
2002.  The veteran failed to report for the scheduled 
hearing.  There is no evidence that the veteran requested a 
postponement of the hearing.  Further, the veteran has 
provided no evidence of good cause for his failure to appear.  
Accordingly, by regulation his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2001).

For reasons hereinafter discussed, the Board is undertaking 
additional development of the issue of entitlement to service 
connection for PTSD pursuant to the authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development has been 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the response of the 
veteran and his representative, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  By rating decision in April 1992 rating decision, a claim 
by the veteran of entitlement to service connection for PTSD 
was denied; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence received since the April 1992 rating decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 1991).

2.  Evidence received since the April 1992 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that entitlement to service connection for 
"neuropsychiatric condition" was denied by rating decision 
in May 1990.  It is clear from the discussion in the rating 
decision that PTSD was considered.  The veteran did not file 
a notice of disagreement to initiate an appeal from that 
determination, and it therefore became final.  38 U.S.C.A. 
§ 7105(c).  The record shows that the prior denial of 
entitlement to service connection for PTSD was continued by 
an April 1992 rating decision.  Again, he did not file a 
notice of disagreement to initiate an appeal.  The April 1992 
rating decision therefore also became final.  See 38 U.S.C.A. 
§ 7105(c).  The veteran subsequently sought to reopen his 
claim, but reopening was denied by rating decision in July 
1993.  The present appeal ensued. 

A claim which is the subject of a prior final denial may be 
reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108.  New and material evidence 
is defined by regulation.  See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  However, the amended version is only applicable to 
claims filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

For requests to reopen filed prior to August 29, 2001, new and 
material evidence was defined by regulation as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether new and 
material evidence has been submitted, the Board must review 
all of the evidence submitted since the last final denial of a 
claim.  Evans v. Brown, 9 Vet. App 273 (1996).

A review of the record reflects that a good deal of medical 
evidence has been received since the RO's April 1992 rating 
decision, including VA hospitalization and outpatient 
treatment records.  This evidence demonstrates complaints, 
treatment, and diagnoses of various psychiatric disorders, to 
include PTSD.  Additionally, in April 1999, the RO received 
at statement from the veteran in which the veteran identified 
stressful events during his period of active duty.  In view 
of the basis for the April 1992 denial, the newly received 
evidence, consisting of reports of current treatment for PTSD 
as well as other psychiatric diagnosis and the veteran's 
stressor statement, is new and material and the claim must be 
reopened.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  With regard to the above decision, the Board 
need not consider whether the requirements of VCAA were 
complied with since the Board has reopened the claim under a 
new and material evidence analysis.  As to the merits 
analysis which now must be accomplished on the underlying 
service connection claim, the additional development to be 
conducted by the Board (noted in the introduction) will serve 
to ensure compliance with the notice and assistance 
provisions of this new legislation and implementing 
regulations.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for bilateral foot 
disability is reopened. To this extent only, the appeal is 
granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

